PER CURIAM.
Javares Landrum appeals convictions on two counts of robbery with a deadly weapon and one count of aggravated assault with a BB gun. On this record, the reliability and credibility of Bashonda Hanber-ry’s testimony were proper matters for the jury. Fitzpatrick v. State, 900 So.2d 495, 508 (Fla.2005) (stating that witness credibility and weight of the evidence are solely questions for the jury). The State has clearly distinguished the facts in Geibel v. State, 817 So.2d 1042 (Fla. 2d DCA 2002), and State v. Shearod, 992 So.2d 900 (Fla. 2d DCA 2008). Although acknowledging that someone committed the crimes, the defense argued the appellant was not present when the crimes occurred. Ms. Han-berry testified live at the trial. The defense rigorously cross-examined her and availed itself of numerous opportunities to question Ms. Hanberry’s motives, reliability, and credibility. We AFFIRM the judgments and sentences.
KAHN, VAN NORTWICK, and THOMAS, JJ., concur.